Acknowledgment
The amendment filed on December 20, 2021, responding to the Office Action mailed on September 20, 2021 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
At claim 10 line 14:  INSERT ‘side’ AFTER –first-
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 10, the prior art fails to disclose the device of claims 1 or 10 wherein each of the window and the display comprises a first side surface and a plurality of remaining side surfaces except for the first side surface, the first side surface of the display panel corresponds to the bending portion and the remaining side surfaces of the wind and the remaining side surfaces of the display pane are respectively aligned with each other, where Examiner is mindful of the burden of production and persuasion.

Claims 2-9 and 11-17 depend directly or indirectly on claims 1 or 10 and are allowable on that basis.
Regarding claim 18 the prior art fails to disclose a display device, comprising: a window through which an image is viewable from outside the display device; a display panel from which the image is provided to the window; a polarization layer disposed between the window and the display panel; and a protection film facing the window with the display panel and the polarization layer therebetween, wherein a total planar area of the window is equal to a total planar area of the polarization layer, in a top plan view, where Examiner is mindful of the burden of production and persuasion.
Claims 19-20 depend upon claim 18 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893